 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                    ***
 9    IN RE ALLIED NEVADA GOLD CORP.,                 Case No. 3:14-cv-00175-LRH-WGC
      SECURITIES LITIGATION,
10                                                        ORDER
11

12

13

14

15           On January 16, 2020, the parties filed a Notice, Consent, and Reference of a Civil Action
16   to a Magistrate Judge, in which the parties consented to have a United States magistrate judge
17   conduct all proceedings, including trial, entry of final judgment, and all post-trial proceedings in
18   the above captioned case. ECF No. 193. Pursuant to 28 U.S.C. § 636(c)(1), “[u]pon the consent of
19   the parties, a full-time Untied States magistrate judge . . . may conduct any or all proceedings in a
20   jury or nonjury civil matter and order the entry of judgment in the case, when specially designated
21   to exercise such jurisdiction by the district court or courts he serves.” Thus far, while the parties
22   have consented, the undersigned has not yet designated a magistrate judge to exercise such
23   jurisdiction.
24           “The power to cancel a reference, taken together with the retention by Article III judges of
25   the power to designate magistrate positions and to select and remove individual magistrates,
26   provides Article III courts with continuing, plenary responsibility for the administration of the
27   judicial business of the United States.” Pacemaker Diagnostic Clinic of Am., Inc. v. Instromedix,
28   Inc., 725 F.2d 537, 546 (9th Cir. 1984) (en banc), cert. denied, 469 U.S. 824 (1984). Upon review
                                                      1
 1   of the above captioned case, the court finds good cause to deny the reference in this case and retain

 2   jurisdiction. See 28 U.S.C. § 636(c)(4) (“The court may, for good cause shown on its own motion,

 3   . . . vacate a reference of a civil matter to a magistrate judge under this subsection.”); FED. R. CIV.

 4   P. 73(b)(3) (“On its own for good cause . . . the district judge may vacate a referral to a magistrate

 5   judge under this rule). This case, pending before the court since 2014, involves complex securities

 6   litigation. The undersigned and Magistrate Judge Cobb have conferred and conclude that given the

 7   magistrate judge’s already heavy case load and limited staff, adding such a complex case is not in

 8   the best interest of the judicial efficiency of the court or the parties.

 9           IT IS THEREFORE ORDERED that the parties’ Notice, Consent, and Reference of a Civil

10   Action to a Magistrate Judge (ECF No. 193) is DENIED. Dispositive pre-trial motions, trial, post-

11   trial matters, and entry of final judgment will remain with the undersigned.

12

13           IT IS SO ORDERED.

14           DATED this 6th day of February, 2020.

15

16                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
